Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In The Claims:

1. (Currently Amended) A terminal that communicates by using a plurality of cell groups in dual connectivity (DC), comprising: 
a processor that generates PH reports, including a PH (Power Headroom) of every cell forming the cell groups in the DC; and 
a transmitter that transmits the PH reports generated for each cell group in the DC, 
wherein a PH report which the transmitter transmits in a given cell group in the DC includes a PH that pertains to another cell group in the DC and that does not rely on a PUSCH (Physical Uplink Shared Channel) bandwidth, 
wherein the processor calculates the PH, based on an uplink transmission timing when the PUSCH is transmitted in uplink subframes of a particular cell, included in the cell group 
wherein the uplink transmission timing is a whole or a part of the uplink subframes of the particular cell belonging to the given cell group.

5. (Currently Amended) A base station that communicates with a terminal by using a predetermined cell group in dual connectivity (DC), the terminal communicating by using a plurality of cell groups in the DC, the base station comprising: 
a receiver that receives PH reports, which include a PH (Power Headroom) of every cell forming the cell groups in the DC; and 
a processor that controls uplink transmission power of the terminal based on the PH reports, 
wherein the PH reports include a PH that pertains to another cell group in the DC and that does not rely on a PUSCH (Physical Uplink Shared Channel) bandwidth, 
wherein the PH, based on an uplink transmission timing when the PUSCH is transmitted in uplink subframes of a particular cell, included in the PH report is calculated using the uplink transmission timing of a cell belonging to the predetermined 
wherein the uplink transmission timing is a whole or a part of the uplink subframes of  the particular cell belonging to the predetermined 


generating PH reports. including a PH (Power Headroom) of every cell forming the cell groups in the DC; and 
transmitting the PH reports generated for each cell group in the DC, 
wherein a PH report transmitted in a predetermined cell group in the DC includes a PH that pertains to another cell group in the DC and that does not rely on a PUSCH (Physical Uplink Shared Channel) bandwidth, 
wherein the PH, based on an uplink transmission timing when the PUSCH is transmitted in uplink subframes of a particular cell, included in the PH report transmitted in the given CG is calculated using the uplink transmission timing of a cell belonging to the predetermined 
wherein the uplink transmission timing is a whole or a part of the uplink subframes of the particular cell belonging to the predetermined 

8. (Currently Amended) A radio communication system comprising: 
a terminal that communicates by using a plurality of cell groups in dual connectivity (DC); and 
a base station that communicates with the terminal by using a given cell group in the DC, the terminal comprising: 
a processor that generates a PH (Power Headroom) report including a PH of every cell forming each of the cell groups in the DC; and 

wherein a PH report which the transmitter transmits in the given cell group in the DC includes a PH that pertains to another cell group in the DC and that does not rely on a PUSCH (Physical Uplink Shared Channel) bandwidth, 
wherein the processor calculates the PH, based on an uplink transmission timing when the PUSCH is transmitted in uplink subframes of a particular cell, included in the PH report which the transmitter transmits in the given cell group 
wherein the uplink transmission timing is a whole or a part of the uplink subframes of the particular cell belonging to the given cell group.


Allowable Subject Matter
In view of amended claims and further search, Claims 1-6, 8 are allowed.

The following is an examiner’s statement of reasons for allowance:
The reasons for Allowance are the same as those presented by the Applicant in the Remarks submitted on 12/14/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KASHIF SIDDIQUI/
Primary Examiner, Art Unit 2415